Citation Nr: 0528442	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-32 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 30, 2001 
for a rating of 50 percent for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran; veteran's spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  A Notice of Disagreement was 
received in March 2003 disagreeing with the assignment of 
August 30, 2001 as the effective date for the rating increase 
to 50 percent.  A Statement of the Case was issued in 
November 2003.  A timely appeal was received in November 
2003.  

The veteran and his spouse appeared and testified at a 
hearing held before the undersigned Veterans Law Judge in 
November 2004.  In March 2005, the Board remanded the 
veteran's appeal to the Appeals Management Center (AMC) for 
additional notice and development.  The AMC issued a 
Supplemental Statement of the Case in July 2005 and returned 
the veteran's appeal to the Board for final consideration.


FINDINGS OF FACT

1.  On August 18, 1993, VA received the veteran's claim to 
reopen the Board's  prior final denial of service connection 
for PTSD.

2.  In a June 1998 rating decision, the RO granted service 
connection for PTSD evaluated as 30 percent disabling, 
effective from August 1993.

3.  Notice of the June 1998 rating decision was not properly 
mailed to the veteran, with appellate rights, until August 
30, 1999.  The veteran submitted a timely notice of 
disagreement with the evaluation of 30 percent in October 
1999.

4.  The evidence shows that, as of December 11, 1997 but not 
earlier, the veteran's PTSD was manifested by a considerable 
industrial impairment or occupational and social impairment 
with reduced reliability and productivity with such symptoms 
as insomnia, nightmares, and impaired concentration, judgment 
and memory.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision was not final as a timely 
NOD as to the evaluation of 30 percent for PTSD was filed.  
38 U.S.C.A. § 5103, 5103A, 5107 and 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.201, 20.302 (2004); 38 C.F.R. § 3.102, 
3.103 (2005).

2.  The criteria for a 50 percent disability rating for PTSD 
are met as of December 11, 1997, but no earlier.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic 
Code 9411 (2005).

3.  An effective date of December 11, 1997, but no earlier, 
for a 50 percent disability rating for PTSD is warranted.  
38 U.S.C.A. § 5110, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in March 2005, subsequent to the initial AOJ decision.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to VCAA content 
complying notice and proper subsequent VA process.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement has been cured by the subsequent proper 
notice and VA process, and was, therefore, harmless error.  
In March 2005, the Board remanded the veteran's claim for an 
earlier effective date to the Appeals Management Center (AMC) 
for further development.  Later in March 2005, the AMC 
notified the veteran by letter of the four elements required 
by the Pelegrini II Court as stated above relating to his 
claim for an earlier effective date.  The RO readjudicated 
the veteran's claim and issued a Supplemental Statement of 
the Case in July 2005.  

In addition, by means of the various ratings, Statement of 
the Case and Supplemental Statements of the Case, the veteran 
was advised of the specific reasons why this particular claim 
was denied, and the information and evidence needed to 
substantiate the claim.  He was also provided the text of the 
relevant regulation implementing the VCAA and told it was his 
responsibility to support the claim with appropriate 
evidence.  Indeed, the veteran submitted argument and 
evidence to consider in connection with his claim.  Thus, the 
Board considers the VCAA notice requirements met and any 
error as to the timing of the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records were obtained from that VA Medical Center 
(VAMC) in Alexandria, Louisiana.  A request was made to the 
VAMC in Shreveport, Louisiana for treatment records but the 
RO received a response that no records from appropriate 
clinics existed.  The veteran identified private treatment 
records related to his PTSD, and the RO requested he provide 
a medical release so that it could obtain those records.  In 
a May 2005 statement, the veteran indicated that the records 
from this private medical care provider had been destroyed, 
and he was therefore not providing the medical release 
requested.  The veteran was notified in the rating decisions, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified that any 
additional evidence exists, and, in fact, he submitted a 
statement in April 2004 indicating that he has no additional 
evidence relevant to this claim.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.  

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (2005).  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(r) (2005); see also 38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of increased compensation can 
be the earliest date as of which it was ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2005).  
See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
testimony of the veteran's spouse; the report of the VA 
examination conducted in December 1997; September 1999 report 
of psychological functioning; and VA treatment records for 
July 1985 through October 2003.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

The veteran is claiming that the effective date for the 
rating of 50 percent for his PTSD should be earlier than 
August 30, 2001.  The RO established August 30, 2001 as the 
effective date based upon a VA examination of that date, 
which the RO deemed showed an increase in the severity of the 
veteran's PTSD.  The veteran has set forth various dates that 
he believes the 50 percent rating should be effective as, but 
the Board finds that any date prior to August 18, 1993 is not 
available to the veteran.  A review of the procedural history 
of the veteran's claim for service connection for PTSD is 
informative.

The veteran first filed for service connection for a 
psychiatric disorder in November 1982 when he claimed a 
nervous condition related to service.  In a March 1983 rating 
decision, the RO denied the veteran service connection for a 
dysthymic disorder as diagnosed by VA examination.  In March 
1985, the veteran filed a claim to reopen and to add service 
connection for PTSD to his claim.  That claim was denied by 
rating decision issued in July 1985.  The veteran appealed 
that decision to the Board, which ultimately denied the 
veteran's claim for service connection for PTSD in an April 
1989 decision.  The veteran filed a motion for 
reconsideration with the Board, which was denied in October 
1991.  The Board's April 1989 decision is, therefore, final.  
See 38 C.F.R. § 20.1100 (2004).

On August 18, 1993, the veteran filed to reopen his claim for 
service connection for PTSD.  Although initially denied, the 
RO granted service connection for PTSD in a rating decision 
dated June 11, 1998 and evaluated this disability as 30 
percent disabling effective August 18, 1993.  Notice of this 
was mailed out in August 1998.  On October 20, 1999, the 
veteran filed a statement stating that he desired to reopen 
his claim in regard to the June 11, 1998 rating decision 
awarding service connection for PTSD.  As this statement was 
filed more than one year after the veteran was purportedly 
notified of the June 1998 rating decision, it was treated as 
a claim for an increased rating.  By rating decision issued 
in April 2002, the RO granted the veteran a disability rating 
of 50 percent for his service-connected PTSD and established 
the effective date of this rate increase as August 30, 2001.  
This date was that of the most recent VA examination, which 
the RO found showed an increase in the veteran's PTSD.  The 
veteran filed a notice of disagreement in May 2002 stating 
that he felt the effective date of the 50 percent rating 
should be retroactive to the date of the grant of the 30 
percent rating (August 18, 1993).  A Statement of the Case 
was issued in November 2003, and the veteran filed a 
substantive appeal in November 2003.  

Under the facts as stated above, the veteran would not be 
entitled to an effective date any earlier than one year prior 
to the filing of the claim for an increased rating, or 
October 1998, and then only if the evidence showed that an 
increased rating is warranted.  See 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2005).  The veteran 
contends, however, that he is entitled to an effective date 
of August 18, 1993.

In order for the veteran to be entitled to an earlier 
effective date of August 18, 1993, the Board must first 
determine whether the June 1998 rating decision is a final 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from the 
mailing of notice of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision.  
38 U.S.C.A. § 7105(a) (West 2002).  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  

Although the veteran did not file an appeal within one year 
of the date that the June 1998 rating decision was issued 
(August 17, 1998), there is evidence that the veteran may not 
have actually been properly mailed notice of that decision 
until August 30, 1999.  When the veteran filed his August 18, 
1993 claim to reopen, he listed his address as a post office 
box.  Previously, his address of record included a street 
address.  The last correspondence from the veteran (his Form 
9) listed the post office box as his current address.  
Nevertheless, the RO mailed the rating decision to the street 
address.  Although there is no evidence that the rating 
decision was returned to VA by the U.S. Postal Service, the 
veteran submitted a statement to the RO in March 1999 
indicating that he had not received any notice of an award 
although he received a lump sum amount directly deposited 
into his account from VA in August 1998.  He requested that 
he be sent an explanation of all conditions and percentages 
for which he was service-connected, along with a copy of his 
claims file.  He also stated that he did not know his appeal 
rights or time limits to appeal.  In response, the RO sent 
the veteran a copy of his entire claims file with VA Form 
4107 on August 30, 1999.  

The Board finds that the veteran was properly mailed notice 
of the June 1998 decision on August 30, 1999.  There is a 
presumption of regularity that applies to official acts, and 
"in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. 
App. 169, 177-178 (1995) (applying the presumption of 
regularity to notice of a Board decision).  In this case, 
however, the evidence shows that the June 1998 rating 
decision was not mailed on August 17, 1998 to the last 
address of record.  Although it is not clear that the United 
States Postal Service returned it as undeliverable, the 
veteran submitted a statement in April 1999 that he never 
received notice of that rating decision.  In addition, there 
are multiple other mailings to the same address that were 
returned by the United States Postal Service, including a 
January 1997 Board remand.  Therefore the presumption of 
regularity does not apply to the notice to the veteran of the 
June 1998 rating decision.  

The record does show, however, that the veteran was sent a 
copy of his entire claims file on August 30, 1999, which was 
sent to the post office box address and presumably included a 
copy of the June 1998 rating decision.  In addition, VA Form 
4107 was provided to the veteran advising him of his appeals 
rights.  The Board finds, therefore, that notice of the June 
1998 decision was provided to the veteran on August 30, 1999 
in accordance with 38 U.S.C.A. § 5104 (West 2002).  The 
veteran had one year from that date to file a notice of 
disagreement or the June 1998 rating decision would become 
final.

A review of the record shows that, on October 20, 1999, the 
veteran filed a statement indicating his desire to reopen his 
claim in regard to the June 1998 rating decision awarding him 
service connection for PTSD.  In this statement, the veteran 
indicated that he disagreed with that decision because it did 
not give him the 100 percent for a psychiatric disorder that 
he asked for in his VA Form 9 dated September 24, 1994.  In 
addition, he indicated that he wanted his claim to be sent to 
the Board.  The Board interprets this statement as a Notice 
of Disagreement as to the evaluation of 30 percent for the 
veteran's now service-connected PTSD.  The June 1998 rating 
decision is, therefore, not final, and the Board can review 
the evidence prior to that date to determine if the veteran 
is entitled to an earlier effective date.  

The veteran would not be entitled to an effective date 
earlier than August 18, 1993, as this is the date that he 
filed his claim to reopen and upon which he was granted 
service connection for PTSD.  See 38 C.F.R. § 3.400(r) 
(2005); see also 38 U.S.C.A. § 5110(a) (West 2002).  

As the Board has concluded that it may look back as far as 
August 18, 1993 for consideration of an earlier effective 
date for the 50 percent evaluation of the veteran's PTSD, it 
must now determine whether the evidence supports an increased 
rating to 50 percent during the period of August 18, 1993 to 
August 29, 2001.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
Id.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claim for a higher evaluation for PTSD from 
August 18, 1993 to August 29, 2001 arose from a reopened 
claim for service connection that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board notes that during this time frame, the rating 
criteria for PTSD were revised on November 7, 1996.  61 Fed. 
Reg. 52695 (October 8, 1996).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA will evaluate 
the veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations.  
In a VA's Office of General Counsel opinion, it was 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996 ("old criteria"), Diagnostic Code 
9411 provided a 10 percent rating where less than the 
criteria for a 30 percent rating were met, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 30 percent disability rating 
required "[d]efinite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
. . . . psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  Id.  A 50 
percent disability was warranted where the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired . . . [due to] 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  Id.  

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 (1996) was qualitative in nature, 
whereas the other terms, e.g., "considerable" and 
"severe," were quantitative.  Hood v. Brown, 4 Vet. App. 
301, 303 (1993).  Thereafter, VA's Office of General Counsel 
issued a precedent opinion concluding that "definite" was 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represented a degree of social and 
industrial inadaptability that was "more than moderate but 
less than rather large."  The term "considerable" for a 50 
percent evaluation was to be construed as "rather large in 
extent or degree."  VAOPGCPREC 9-93.  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 2002).

A 70 percent rating under the old criteria requires severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  A 100 percent disability rating may be assigned (1) 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; or (2) where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
(3) where the appellant was demonstrably unable to obtain or 
retain employment.  Id.  Each of these three sets of criteria 
is an independent basis for grant of a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994). 

Under the rating criteria effective as of November 7, 1996 
("new criteria"), the regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2005).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

An evaluation of 30 percent disabling is available where the 
veteran's PTSD is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130 (2005).

The next higher evaluation of 50 percent disabling is 
available where the veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The medical records show Global Assessment of Functioning 
(GAF) scores ranging from 50 to 70.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  

In December 1993, the veteran underwent evaluation for intake 
into the Mental Hygiene Clinic at the Alexandria, Louisiana, 
VAMC.  The veteran was evaluated over a period of six days of 
inpatient observation and examination.  The veteran gave a 
long history of angry outbursts, insomnia, nightmares about 
combat, flashbacks, intrusive recollections, social 
alienation, anxiety, depression, chronic fatigue, 
relationship problems and episodic suicidal ideation.

On psychosocial assessment on December 3, 1993, the veteran 
reported previous psychiatric treatment at a private medical 
facility for readjustment counseling in October 1993, 
admission to this VAMC in March 1988, and evaluation for PTSD 
in Little Rock, Arkansas, and thereafter being transferred to 
Alexandria, Louisiana, where he was prescribed medications.  
He reported using alcohol and drugs.  He reported a 
significant history of legal problems involving a charge of 
murder and a bar fight.  He stated that he has been self-
employed as a television repairman for three years.  Prior to 
that he worked two years for an employer, and worked self-
employed doing contract work and odd jobs with electronic 
shops.  The veteran was alert and oriented.  His mood was 
calm.  He appeared to have some memory loss.  He was 
cooperative and spoke openly about his problems.  He 
presented with PTSD symptoms of insomnia, nightmares and 
flashbacks.  He also complained of chronic fatigue.  He 
stated that he has no friends and spends his time working or 
in counseling.  He spends his leisure time watching 
television and listening to rock and roll music.  He reported 
that he was presently sitting in as a guitar player and 
singer with a rock band.  The examiner noted his strengths 
included self-employed, background in electronics, supportive 
wife, and motivated for change.  His weaknesses were history 
of mental problems, limited income, history of anger and 
violence, history of suicidal and homicidal ideations, 
history of alcohol and drug use, history of legal problems 
and poor coping skills.  Axis IV diagnosis, Psychosocial and 
Environmental Problems, was stated to be extreme acute 
psychosocial stressor, death of mother-in-law.  His GAF was 
scored as 70 for some mild symptoms and insomnia.  

On psychological evaluation, the examiner noted that the 
veteran had a well documented history with four previous 
psychiatric admissions at that VAMC and multiple admissions 
to other VAMCs as well.  As for his social history, the 
veteran reported that he is divorced, his occupation is 
"roughneck" although he also reported finishing high school 
and receiving votech training in electronics repair.  He 
reported currently doing part-time electrical repair work on 
televisions.  He reported serving in the Army from January 
27, 1965 to December 18, 1967, and receiving an honorable 
discharge at the rank of E-1.  He did not report any 
remarkable legal history.  Mental status examination revealed 
the veteran to be well-nourished, well-groomed, alert, 
cooperative, and fully oriented to person, place and time.  
His mood was predominantly dysphoric, and his affect was 
restricted and congruent to the verbal content of his speech.  
His memory appeared intact.  There was no evidence of a 
thought disorder.  There was no reported audio or visual 
hallucinations, or delusions.  His speech was of normal rate, 
tone and was goal directed.  Judgment and insight appeared to 
be within normal limits.  There did not appear to be any 
suicidal or homicidal ideations.  Psychological testing was 
administered.  The diagnostic impression was major 
depression, recurrent and in partial remission, and anxiety 
disorder, not otherwise specified, with noted multiple 
symptoms associated with combat related stress syndrome.  The 
examiner stated that this veteran's profile suggests a 
chronic neurotic condition, but a full diagnosis of PTSD did 
not seem warranted at that time.  Personality patterns were 
consistent with a learned helplessness and a dependent style 
of relating to the world.  Episodic reactive mood and anxiety 
syndromes were likely.   

VA treatment records from January 1994 through December 1996 
show continued treatment at the Alexandria VAMC.  They show 
mostly complaints of insomnia and nightmares, and poor 
compliance with taking his medications.  They also show that 
he continued to work, at times almost full time, and he 
reported during that time maintaining some leisure 
activities.  

In December 1997, the veteran underwent VA examination were 
he was admitted for inpatient observation and examination at 
the Alexandria VAMC.  At this examination, the veteran 
complained of sleeping only three to four hours a night, 
experiencing nightmares twice a week, avoiding war related 
television programs, having a poor appetite, getting upset 
and tearing up, and having a flashback two months before.  He 
also reported significant legal problems in 1968 (on trial 
for murder), 1970 (bar fight where he shot two individuals 
and was jailed), and 1975 (found guilty of aggravated battery 
and served 5 1/2 years in prison).  He reported initially 
working offshore after being discharged from service but went 
through vocation rehabilitation for electrical training.  He 
also reported multiple psychiatric hospitalizations during 
this period of time including at the Shreveport VAMC in 1968, 
1970 and 1984, Alexandria VAMC in 1982, and Little Rock VAMC 
in 1988.  He reported he makes a few hundred dollars per 
month as self-employed repairing radios and televisions.  
Mental status examination revealed his affect to be blunted, 
almost flat.  He was verbal, alert and cooperative, and was 
appropriately dressed.  He denied any active homicidal or 
suicidal ideations, or hallucinations.  His concentration and 
judgment were impaired, as well as his short- and long-term 
memory.  Reality testing could be tenuous at times.  He was 
paranoid and appeared to be experiencing emotional numbness.  
He was diagnosed to have an anxiety disorder, not otherwise 
specified, and PTSD chronic.  His GAF was scored 55 due to 
such symptoms as insomnia, mood lability, few friends, 
limited employment, nightmares, impulsiveness and some family 
conflict.  The examiner noted that the veteran's occupational 
and social impairment due to both disorders taken together 
would be equivalent to that with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks with each separate disorder contributing 
in equal amount to the total impairment due to mental 
disorders.  

VA treatment records from February 1999 to June 2001 show 
that the veteran's symptoms vacillated from mild with a GAF 
of 70 to more severe with a GAF of 50.  

After reviewing all the evidence and resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
preponderance of the evidence is in favor of an effective 
date for a 50 percent rating of December 11, 1997, but no 
earlier.  Under either the old criteria or the new criteria 
(applied to the evidence dated on or after November 7, 1996), 
the veteran is not entitled to a disability rating higher 
than 30 percent prior to December 11, 1997.  The evidence 
does not establish under the old criteria that the veteran 
had a considerable impairment of his ability to establish or 
maintain effective or favorable relationships with people or 
that, by reason of psychoneurotic symptoms, he had a 
considerable industrial impairment.  Rather the evidence 
shows that in December 1993 the veteran was considered to 
have a GAF of 70 with mild symptoms, insomnia and nightmares.  
His more severe symptoms were reported as having occurred in 
previous years.  The VA treatment records from December 1993 
until June 1996 do not show any worsening in the veteran's 
condition.  They also show that the veteran was able to 
continue to work at least part-time, but at times almost 
full-time.  As for his ability to establish and maintain 
effective or favorable relationships, the veteran was 
married, and had a son and a sister with whom he described he 
had a "good" or "okay" relationship.  Although in December 
1993, the veteran reported that his wife was sometimes afraid 
that he might hurt her, the evidence shows that she has 
remained married to him and there is no evidence that he has 
actually harmed her.  She testified on the veteran's behalf 
at both hearings held before the Board, and she did not 
report any instance when the veteran has harmed her or that 
their relationship is bad.

As of December 11, 1997, however, the evidence shows that the 
veteran's symptoms meet the criteria for a 50 percent rating 
under both the old and new criteria.  The December 1997 VA 
examination clearly shows that the veteran's PTSD has 
worsened.  His affect was blunted and almost flat, and his 
concentration, judgment and memory were impaired.  His GAF 
was scored as 55, which is a significant difference from the 
70 scored four years earlier.  Although he reported still 
working a little in December 1997, by February 1999 he was no 
longer working due to his PTSD symptoms.  This evidence is 
consistent with occupational and social impairment with 
reduced reliability and productivity or, under the old 
criteria, a considerable industrial impairment due to 
reduction in reliability, flexibility and efficiency levels.  
Although the VA examiner stated in his December 1997 report 
that the veteran's occupational and social impairment is 
consistent with only occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, which is consistent with a 30 percent rating under the 
new criteria, the veteran's symptoms of impaired 
concentration, judgment and memory are more consistent with a 
50 percent rating.  As the veteran is claiming an effective 
date for the 50 percent rating earlier than August 30, 2001, 
the Board need not consider whether the evidence is 
consistent with a disability rating higher than 50 percent.

For the foregoing reasons, the Board grants the veteran an 
effective date of December 11, 1997, but no earlier, for the 
50 percent disability rating of his service-connected PTSD.


ORDER

Entitlement to an effective date of December 11, 1997, but no 
earlier, for a rating of 50 percent for posttraumatic stress 
disorder (PTSD) is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


